

117 HR 3559 IH: Stop Swaps, Protect Local Jobs Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3559IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mrs. Axne introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to provide for certain requirements for Federal funds allocated for State or local uses, and for other purposes.1.Short titleThis Act may be cited as the Stop Swaps, Protect Local Jobs Act.2.Project approval and oversight Section 106(g) of title 23, United States Code, is amended by adding at the end the following:(6)Federal funding exchange programs(A)In generalIf a State allows a subrecipient to exchange Federal funds allocated to such subrecipient in accordance with the requirements of this title for State or local funds, the State must certify to the Secretary that the State—(i)has prevailing wage requirements that are comparable to the requirements under section 113; and(ii)will ensure that the prevailing wage requirements described in clause (i) shall apply to covered projects.(B)ApplicabilityThe requirements of this paragraph shall apply only if the requirements of section 113 would be applicable to a covered project if such project was carried out using Federal funds.(C)Covered project definedIn this paragraph, the term covered project means a project carried out with exchanged State or local funds as described in subparagraph (A)..